Citation Nr: 0511806	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  97-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability and drug abuse disability.

2.  Entitlement to service connection for dysplasia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1978 to 
January 1988.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 1995, a 
statement of the case was issued in September 1995, and a 
substantive appeal was received in September 1996.  Although 
the substantive appeal was apparently not timely received, 
the RO continued to issue supplemental statements of the case 
and has certified the appeal to the Board.  It therefore 
appears that the RO granted the veteran an extension of time 
to file the substantive appeal.  See generally 38 U.S.C.A. 
§ 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Service medical records documented a gynecological disorder 
in December 1982 and February 1983.  A 1987 prenatal and 
pregnancy service medical record indicated a history of 
dysplasia.  Post-service medical records reflected treatment 
for severe dysplasia January 1994 through March 1994.  
Service medical records also reflected symptoms of depression 
in 1983 and the veteran reported anxiety and depression in 
her February 1987 Report of Medical History.  Post-service 
medical records diagnosed the veteran with depression, 
anxiety disorder and substance abuse.  In reviewing the 
record, it does not appear that the veteran has been afforded 
VA examinations in connection with her claims.  In view of 
the medical nature of the underlying question in this case, 
the Board believes that VA examinations and medical opinions 
are necessary.  38 C.F.R. § 3.159(c)(4) (2004).  
     
Given the need to remand this case, a medical opinion 
regarding the veteran's substance abuse should also be 
obtained.  Entitlement to service connection for substance 
abuse is generally not allowed by law.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, if the 
substance abuse was acquired as a result of a service-
connected disability, then service-connection is available.  
See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  If the 
VA examiner finds a current psychiatric disability that is at 
least as likely as not related to service, then the examiner 
should offer an opinion as to the origin of the veteran's 
substance abuse.

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The veteran should be scheduled for 
an appropriate VA psychiatric examination 
to ascertain the nature and etiology of 
the veteran's current psychiatric 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  After examining the veteran 
and reviewing the claims file, to 
specifically include service medical 
records and post-service medical records, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current psychiatric 
disability is related to her in-service 
symptoms of depression.  A detailed 
rationale should be furnished.  

2.  If the examiner finds a relationship 
between a current psychiatric disability 
and in-service symptoms of depression, 
the examiner should offer an opinion as 
to whether the veteran's alcohol or drug 
abuse was caused by or is a symptom of 
the veteran's psychiatric disability 
related to service.  A detailed rationale 
should be furnished. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
current dysplasia.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  After examining the veteran 
and reviewing the claims file, to 
specifically include service medical 
records and post-service medical records, 
the examiner should specifically state 
whether the veteran currently has chronic 
dysplasia.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that her dysplasia 
is related to her in-service dysplasia or 
in-service gynecological treatment.  A 
detailed rationale should be furnished.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any benefit remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




